DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2020 and 03/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.

Objection
It appears typographical error in claim 17 and 18. The “method of claim 10 /17 should be amended to read “device of claim 10/17". 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a recovered parameter”, it is not clear whether or not it refers to the same recovered parameter recited in claim 1. Also, there is insufficient antecedent basis for the limitation “THE parameters used for decoding previous HDR images”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1-5, 7, 10-14, 16 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Su et al. (US 20150117551 A1)
Regarding claim 1, a method for obtaining an HDR image by applying a reconstruction process on an SDR image, ([0003] [0007] reproduce images having high dynamic range (HDR). Such displays can reproduce images that more faithfully represent real-world scenes than conventional displays characterized by approximately three orders of magnitude of dynamic range (e.g., standard dynamic range SDR). HDR version may involve applying a global tone mapping operator (TMO) to intensity (e.g., luminance, luma) related pixel values in the HDR content with higher bit depth).

the dynamic range of the luminance values of said SDR image being lower than the dynamic range of the luminance values of said HDR image), said reconstruction process requiring parameters ([0005] the term high dynamic range (HDR) relates to a DR breadth that spans the some 14-15 orders of magnitude of the human visual system (HVS). [0007] generating an 8-bit base layer (BL) version from the captured HDR version may involve applying a global tone mapping operator (TMO) to intensity (e.g., luminance, luma) related pixel values in the HDR content with higher bit depth (e.g., 12 or more bits per color component)

 wherein the method further comprises: replacing one of said parameters by a recovered parameter when said parameter is not received from a bitstream ([0019] [0020] based on the receiving, replacing data of the erroneous and/or missing current frame with replacement data. [0026] copying the correct data from the correctly received frame to the missing area for error concealment; [0057-0062]), 
or when said parameter is received but corrupted, said reconstruction process then also taking account of said recovered parameter ([0019] [0020] based on the receiving, replacing data of the erroneous and/or missing current frame with replacement data. [0026] copying the correct data from the correctly received frame to the missing area for error concealment; [0057-0062])

Regarding claim 2, the method of claim 1, wherein one of said parameters is considered as being corrupted when its value is out of a range of values ([0009] stated that data corruption may arise from “Bit errors (e.g. packet loss) can occur during a transmission of the combo stream, such that some bits in Some streams, such as for example in a portion of a stream (e.g. a packet), are corrupted”), or
 when one of said parameters does not have a coherent value according to other parameter values, 
Regarding claim 3, the method of claim 1 wherein a recovered parameter is derived from a set of pre-determined parameter values ([0025-0026], [0057-0062] copying the correct data from the correctly received frame to the missing area for error concealment. The correctly received frame may be a frame occurring after or prior to the missing EL (Enhancement layers) frame. The correct data occurring prior to the missing EL frame is corresponding to predetermine data. It is further noted that even if the value “from [the] at least one set of predetermined values” was specified to be a predetermined constant, then the additional feature of claim 3 would not contribute to an inventive step because replacing a missing or corrupted parameter value by a default value constitutes the most basic solution to the problem or error recovery, immediately obvious to the skilled person).
Regarding claim 4, the method of claim 3, wherein the set of pre-determined parameter values is identified according to an indicator signaled in the bitstream ([0025-0026] [0057-0062] a reference frame can be any corrected/concealed or correctly received frame with a frame index smaller than the frame index of the current frame, or a correctly received frame with a frame index larger than one of the current frame. Thus, the frame index of the current frame and the frame index of said correctly received frame constitute an indicator within the sense of claim 4. 
Regarding claim 5, The method of claim 3, wherein the set of pre-determined parameter values is identified according to an indicator derived from metadata carried by the bitstream ([0025-0026] [0057-0062] a reference frame can be any corrected/concealed or correctly received frame with a frame index smaller than the frame index of the current frame, or a correctly received frame with a frame index larger than one of the current frame. Thus, the frame index of the current frame and the frame index of said correctly received frame constitute an indicator within the sense of claim 4. An indicator is generally considered as a metadata. 
Regarding claim 7, the method of claim 1, wherein a recovered parameter is derived from parameters used for decoding previous HDR images ([0025-0026], [0057-0062] copying the correct data from the correctly received frame to the missing area for error concealment. The correctly received frame may be a frame occurring after or prior to the missing EL frame (the prior frame corresponds to previous HDR image)).
Regarding Claim 10-14 and 16, claims are similar to claim 1-5 and 7 except expressed the subject matter in terms of a device rather than a method.

Regarding claim 19, a non-transitory processor-readable medium whose contents store a SDR video and metadata relative to parameters used for reconstructing a HDR video, said non-transitory processor-readable medium further comprises an indicator identifying a set of pre-determined parameter values used for recovering at least one of said parameters ([0144] The methods and systems described in the present disclosure may be implemented in hardware, Software, firmware or combination thereof. The software portion of the methods of the present disclosure may comprise a computer-readable medium which comprises instructions (e.g. executable program) that, when executed, perform, at least in part, the described methods. The computer-readable medium may comprise, for example, a random-access memory (RAM) and/or a read-only memory (ROM). The instructions may be executed by a processor (e.g., a digital signal processor (DSP))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 20150117551 A1) in view of Riedmiller et al. (US 20130246077 A1)

Regarding claim 6, wherein said indicator is hidden in metadata carried by the bitstream, 
  Su disclose the invention of claim 6 as discussed above but didn’t explicitly stated that indicator is hidden in metadata carried by the bitstream. In the same field of endeavor, Riedmiller teaches in 0031, a media processing signaling may be imbedded in one or 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a technique to hide the required parameters/data in metadata for future use taught by Riedmiller ([0031] [0063]]) into the indicator of Su. 
The suggestion/motivation for doing allow user of Su to access the hidden parameter/data necessary to recover the missing/corrupted data to obtain quality output image.
Therefore, it would have been obvious to combine Riedmiller with modified Su to obtain the invention as specified in claim 6.
Regarding claim 15, claim is similar to claim 6 except expressed the subject matter in terms of a device rather than a method.

 Claim 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 20150117551 A1) in view of Segall et al. (US 2010/0183071 A1). 
Regarding claim 8, the method of claim I, wherein a recovered parameter is derived from a weighted combination of the parameters used for decoding previous HDR images.
  Su disclose the invention of claim 8 as discussed above in claim 1 but didn’t explicitly stated that a recovered parameter is derived from a weighted combination of the parameters used for decoding previous HDR images. In the same field of endeavor, Segall teaches in [0029] [0191] that weighted prediction may be realized by applying a multiplicative weighting factor. The weighting factor operates on the values used to predict a current frame.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to drive a recovered parameter by applying weighting factor to the reference frame (Reference frame corresponds to HDR images) prior to motion compensation to predict a current frame (Current frame corresponds to recovered 
Therefore, it would have been obvious to combine Su and Segall to obtain the invention as specified in claim 8.
Regarding claim 9, the method of claim 8, wherein the weights used by said weighted combination depends on the temporal distance of the previously decoded HDR images and the HDR images to be decoded ((Su as modified by Segall per the established Su/Segall modification as applied to claim 8, Segall teaches [0030] [0045] [0046] these weight values reflect the temporal distance between the corresponding enhancement frame (correspond to HDR image to be decoded) and the reference frame (correspond to previous HDR image).
Regarding Claim 17-18, claims are similar to claim 8-9 except expressed the subject matter in terms of a device rather than a method. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOCK B SHEBRU whose telephone number is (571)272-4590.  The examiner can normally be reached on Monday-Friday 6:30 am - 2:30. Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


			/KIM Y VU/                                        Supervisory Patent Examiner, Art Unit 2666